Citation Nr: 1437975	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  09-46 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.   Whether new and material evidence has been received to reopen a service connection claim for hypertension, to include as due to service connected diabetes mellitus.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Prem, Counsel



INTRODUCTION

The Veteran served on active duty from August 1981 to January 1990.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2009 and November 2010 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  Notices of disagreement were received in February 2009 and February 2011; statements of the case were issued in July 2009 and August 2011; and substantive appeals were received in November 2009 and September 2011.   

The issues of (a) whether there was clear and unmistakable error (CUE) in the RO's June 2011 rating decision that denied service connection for sleep apnea and (b) entitlement to service connection for diabetic arthropathy, have been raised by the Veteran in her July 2014 Brief (Virtual VA), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 


FINDINGS OF FACT

1.  In July 2003, the RO denied the Veteran's claim for service connection for hypertension.  The Veteran failed to file a timely notice of disagreement, and no new and material evidence was received within a year of the rating decision's issuance

2.  Certain evidence received since the July 2003 decision is neither cumulative nor redundant of the evidence of record at the time of the July 2003 denial and, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection.



CONCLUSIONS OF LAW

1.  The July 2003 RO rating decision, which denied the Veteran's claim for service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2002).

2.  Evidence received since the July 2003 RO rating decision is new and material; accordingly, the claim for service connection for hypertension is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In its January 2009 rating decision, the RO found that new and material evidence had been received to reopen the Veteran's previously denied claim.  It then proceeded to deny the claim on a de novo basis.

The Board notes that despite the determination made by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

Following notification of an initial review and adverse determination by the Regional Office (RO), a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  Following receipt of a notice of a timely disagreement, the RO is to issue a statement of the case.  38 C.F.R. § 19.26.  A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the statement of the case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b).  Otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

When a claim to reopen is presented, a two-step analysis is performed.  The first step of which is a determination of whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 (which define "new and material evidence") provides as follows:   

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013)

Second, if VA determines that the evidence is new and material, the VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  The second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held that to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally denied on any basis. Additionally, evidence considered to be new and material sufficient to reopen a claim should be evidence that tends to prove the merits of the claim that was the specified basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held that for new and material evidence purposes only, new evidence is presumed to be credible.  The only exception would be where evidence presented is either (1) beyond the competence of the individual making the assertion or (2) inherently incredible.  
 
If new and material evidence has been received with respect to a claim that has become final, then the claim is reopened and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The Veteran's claim for service connection for hypertension was denied by way of a July 2003 RO decision.  The Veteran failed to file a timely notice of disagreement, and no evidence was received within the appeal period after the decision.  As such, the decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.156(b) (2013) (new and material evidence received within the appeal period after a decision is considered as having been received in conjunction with the prior claim); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (VA must determine whether evidence received during the appeal period after a decision contains new and material evidence per 3.156(b) and failure to readjudicate the appeal after receipt of such evidence renders the decision non-final).  The evidence on record at the time of the July 2003 denial consisted almost entirely of the service treatment records and records from a private physician (Dr. W.).  They failed to show evidence of hypertension during service or within one year of discharge.  Moreover, service connection on a secondary basis was not possible inasmuch as the Veteran was not service connected for any disability at the time.   

The basis for the denial in 2003 was the fact that there was no evidence of hypertension in service or within one year of service.  The first evidence of hypertension was private treatment reports dated April 2002 to January 2003 (more than a decade after service).  

Since the July 2003 rating decision, the Veteran has become service connected for diabetes mellitus.  The Veteran has also submitted case studies linking hypertension to diabetes mellitus.

The Board notes that the Court has interpreted the language of 38 C.F.R. § 3. 156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding the reopening of a claim.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  It was indicated that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would force the Veteran to provide medical nexus evidence to reopen the claim so that the Veteran could be provided with a medical nexus examination by VA.  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010).  

In determining whether the submitted evidence is new and material, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

The Board finds that the RO's granting of service connection for diabetes mellitus and the case studies linking hypertension to diabetes mellitus meet the low threshold of 38 C.F.R. § 3.156(a) and are new and material evidence to reopen the Veteran's claim; because they indicate that the Veteran's hypertension might have been caused or aggravated by a service connected disability.  As new and material evidence has been received to reopen the claim, the claim for entitlement to service connection is reopened.  


ORDER

The claim for entitlement to service connection for hypertension is reopened.


REMAND

Hypertension

In her July 2014 written brief, the Veteran stated that she was in receipt of Social Security Administration (SSA) benefits for an unspecified disability.  The Court has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  The medical records related to the SSA's disability determination have not yet been associated with the claims file and may be relevant.

The Board recognizes that the RO received a June 2009 correspondence from the SSA in which it stated that they had no medical file on the Veteran.  Moreover, a February 2011 SSA inquiry indicates that the SSA had not made any determination regarding disability.  However, a May 2013 correspondence from the SSA reflects that it determined that the Veteran had become disabled effective July 23, 2010.  Consequently, it appears as though the SSA may not have had medical records in June 2009, but that since then, it has acquired records sufficient to determine the Veteran disabled.  As such, the SSA should be contacted regarding any medical records that may be relevant.  

Additionally, the Board notes that the January 2009 VA opinion regarding secondary service connection is incomplete.  The examiner stated that hypertension is not a complication of diabetes mellitus.  However, he failed to state whether the Veteran's hypertension has been aggravated by diabetes mellitus.  Moreover, even if the opinion was meant to include an opinion regarding aggravation, the opinion was rendered more than five years ago, and could not account for any aggravation that might have occurred since January 2009.

Consequently, the Board finds that a new VA examination and opinion are warranted.   

TDIU

The Veteran's claim for a TDIU is dependent on whether the Veteran's service connected disabilities render her unable to secure or follow a substantially gainful occupation.  As such, the claim is inextricably intertwined with the issue of whether service connection is warranted for hypertension.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Social Security Administration (SSA) and obtain and associate with the claims file copies of the Veteran's records regarding SSA benefits, including any SSA administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based. 

2.   The Veteran should be afforded a VA examination for the purpose of determining the nature, etiology and severity of the Veteran's hypertension.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine:

(a) whether it is at least as likely as not (a 50 percent or greater probability) that hypertension began during or is causally related to service, to include whether it was caused, or aggravated by, her service connected diabetes mellitus, and 

(b) whether it is at least as likely as not (a 50 percent or greater probability) that the service connected disabilities alone preclude her from securing or following a substantially gainful occupation consistent with her education and occupational experience.

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to her age or to the impairment caused by nonservice-connected disabilities.  

The examiner should provide reasons for these opinions.  He/She is advised that the Veteran is competent to report injuries and symptoms and that her reports must be considered in formulating the requested opinion.  

3.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and her representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


